Citation Nr: 0606300	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  93-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for whiplash/neck 
disability.

2.  Entitlement to service connection for a residual 
disability due to a rib injury.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1961 to July 1962.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued in July 1991 and May 1997 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The July 1991 rating decision 
denied entitlement to service connection for a rib 
disability.  The May 1997 rating decision denied entitlement 
to service connection for a rib disability and for residuals 
of a whiplash injury to the cervical spine.

The veteran testified before a Board Member (now known as 
Veterans Law Judge) in August 1993 and before the undersigned 
Veterans Law Judge in February 2000.  The Board Member who 
conducted the August 1993 hearing is no longer an employee of 
the Board.  Transcripts of both hearings are of record.  In a 
May 2000 decision, the Board denied both service connection 
claims as not well grounded.

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims, which, in an April 2001 
order, vacated the Board decision and remanded the case to 
the Board.

In May 2002, the Board undertook additional development of 
the evidence. Subsequently, the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
authorizing the Board to develop evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In October 2003, the Board remanded 
this matter to the RO for consideration of the additional 
evidence obtained pursuant to 38 U.S.C.A. § 7104(a).

In September 2004, the Board again remanded this matter for 
additional development.  

In April 2005, the veteran asserted that rough treatment 
during a VA examination had caused his right foot, knee, 
ankle, hip, and wrist to hurt.  This statement could be 
construed as a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002).  These issues are also 
referred to the RO.

In June 2005, the veteran again raised the issues of service 
connection for left ankle, left foot, and bilateral knee 
disorders.  The Board notes that these matters were 
previously denied by the Board in September 2004.  As they 
are not properly before the Board, they are referred to the 
RO for appropriate action.


FINDING OF FACT

Any current residuals of a rib injury or neck/whiplash injury 
are not of service origin.  


CONCLUSIONS OF LAW

1.  Residuals of a rib injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of a neck/whiplash injury were not incurred in 
or aggravated by active service, nor may arthritis of the 
neck be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1112, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the July 1991 and May 1997 rating 
determinations, the October 1992 and August 1997 statements 
of the case, the July 1995, May 1997, April 2004, February 
2005, and December 2005 supplemental statements of the case, 
and the January 2004 and October 2004 VCAA letters, informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
statements of the case, the supplemental statements of the 
case, and in the VCAA letters the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The October 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran was also 
afforded several VA examinations.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Service Connection

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
 Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Factual Background

A review of the veteran's service medical records reveals 
that there were no complaints or findings of a rib or neck 
injury.  At the time of the veteran's July 1962 service 
separation examination, normal findings were reported for the 
neck, face, head, and scalp and for the spine and upper 
extremities.  The veteran indicated that there had been no 
change in his physical condition since his last final type 
medical examination on June 26, 1962.  The veteran was noted 
to have teeth 9, 10, and 11 missing.  On his service 
separation report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had bone, 
joint, or other deformity; or a painful or trick shoulder or 
elbow.  There was no notation of a rib or neck problem in the 
physician's summary section of the report.  

In a June 1993 statement in support of claim, the veteran's 
brother, C. M., indicated that the veteran was involved in a 
car accident in June 1962 in the Stayton, Oregon, area.  He 
noted that as a result of this car accident, the veteran 
sustained broken ribs, a left ankle injury, and two broken 
teeth.  He reported that the veteran was treated at Stayton 
Memorial Hospital where they put stitches in his lip and gave 
him medication.  He stated that the next day, the veteran 
went to the Air Force hospital where they took X-rays and 
wrapped his ribs.  

In a July 1993 written statement, the veteran's other 
brother, J. M. reported the exact same information.  

At the time of his August 1993 hearing, the veteran testified 
that when traveling home from the service in June, July, or 
August 1962, for emergency leave, he was involved in an 
automobile accident.  He noted that his father took him to 
Stayton Hospital where they sewed up his lip and that he then 
went to the Air Force hospital in Portland the next morning.  
The veteran indicated that the Stayton Hospital records were 
no longer available.  He stated that the accident definitely 
happened before he was discharged.  The veteran also noted 
sustaining an on the job injury in 1978.  

In an April 1978 accident report, the veteran was noted to 
have been carrying timber and as he bent over he felt a sharp 
pain in his neck and upper back.  A diagnosis of subacute 
cervical and dorsal spine sprain with complicated headaches 
and intercostal radiculitis was rendered.  

In an April 1979 VA outpatient treatment record, the veteran 
was noted to have back pain related to an injury to his back 
the previous April.  An X-ray taken at that time revealed a 
posttraumatic change at T-7 with an otherwise normal thoracic 
and lumbar spine.  

In December 1990 treatment records, the veteran was noted to 
have sustained an injury to his neck in 1978 when operating a 
rock crushing machine.  

In a February 1992 report of contact, it was indicated that 
the Portland Air Base Medical Clinic was deactivated in 1964 
and that all records were sent to NPRC.  NPRC searches for 
clinical records were negative.  The Board further notes that 
in July 1991, the RO was informed that a search of the 
Portland VAMC records was negative.  

At the time of a May 1995 VA examination, the veteran 
reported having been in a motor vehicle accident in service 
in 1962.  A diagnosis of history of rib fracture in a motor 
vehicle accident in 1962, with it being not clear that there 
was any chronic disability being related to this as chest X-
ray was normal, was rendered.  

In a May 1995 statement, E. F., a friend of the veteran, 
indicated that the veteran was involved in an automobile 
accident in June or July 1962.  He noted that the accident 
happened in the morning and that the veteran lost some teeth 
and broke some ribs.  He also reported that he thought the 
veteran injured his legs and neck.  He stated that the 
veteran was visiting his parents when the accident happened 
and that the veteran's father transported him to a hospital 
in Portland.  He indicated that the accident happened in the 
Aumsville, Oregon area.  

A September 1996 MRI scan of the cervical spine revealed 
evidence of degenerative disc disease with mild bulging of 
annuli, C3 to C7, and mild encroachment upon the lateral 
recesses at multiple levels.  

At the time of a February 1997 VA examination, the veteran 
reported injuries to multiple areas at the time of the 1962 
automobile accident.  The veteran stated that he was not 
hospitalized as a result of the accident.  He recalled having 
neck pain in the year following service.  He noted that he 
developed back symptoms in 1978.  

The examiner noted that the veteran had a history of chest 
injury in the military, with the history including some rib 
fractures.  The examiner noted that the claims file was 
available for review and that he did not find anything in the 
claims file that contradicted the history given above.  

At the time of his February 2000 hearing, the veteran again 
testified as to having sustained injuries to his neck and 
ribs in the 1962 automobile accident.  The veteran stated 
that he had his lip stitched at a private hospital and went 
to the Portland Air Base Hospital the next day.  The veteran 
also testified as to sustaining an on the job injury in 1978.  
He again said that the records were not available from 
Stayton Hospital.

In a March 2000 statement, E. F. again reported that the 
veteran was involved in an auto accident in 1962.  He noted 
that the veteran's car was parked behind the shed following 
the accident.  He reported that he saw the veteran later in 
the day and that he had a bandage around his neck and a wrap 
around his chest.  He stated that the veteran was transported 
to a VA hospital the next morning and returned later that 
same evening.  He noted that the veteran still had his chest 
wrapped and was wearing some sort of neck brace.  

In February 2004, the veteran was afforded a VA examination.  
The examiner noted that the veteran's claims folder was 
available for review.  The examiner observed that the veteran 
reported being in an automobile accident in July 1962.  The 
veteran reported that he had some of his teeth knocked out 
and that he cut his lip.  He also stated that he hit his 
knees.  He was taken to Stayton Hospital and his lip was sewn 
up.  The veteran indicated that he went to the Portland Air 
Base the next day and was given some type of brace for his 
neck.  The veteran reported going back to the base following 
his leave having no apparatus from the injuries resulting 
from the accident.  He noted receiving an emergency discharge 
several days later because of problems on the family farm.  
The veteran also reported having injured his head and neck 
when carrying timber at a job site in April 1978.  

The examiner indicated that upon review of the veteran's 
service medical records, there was no mention of his 
treatment at the Portland Air Base.  He also noted that the 
veteran signed a slip at discharge which mentioned his tooth 
problems but he specifically denied having problems with his 
neck.  The examiner stated that the veteran's cervical spine 
arthritic changes were more likely than not to be related to 
his "change" and "possibly some to his on the job injury 
some time after discharge."  He stated that it was his 
belief that the veteran's present problems were related to 
his left sciatica which was secondary to his on the job 
injury in 1978.  

In April 2004, the veteran submitted several documents 
including an August 1996 X-ray report showing a deformity of 
the C6 vertebral body most likely related to an old injury 
and evidence of associated anterior spurring at C5-6 and 
posterior spurring at C6-7 and an August 1996 private 
treatment record noting that the veteran had decreased range 
of motion of his neck with a history of neck trauma.

In a letter received in September 2004, the veteran's wife 
reported that when she met the veteran in 1962, they had 
something in common as they had both been in car accidents.  
She noted that the veteran had told her that he sustained 
injuries to his ribs from the car accident and that he had 
had his chest wrapped.  She noted that before 1978, the 
veteran indicated that his chest would hurt when he coughed.  
She further indicated that the veteran told her that he had 
sustained whiplash in the 1962 accident and that he had had 
problems since that time.  She reported that she saw the 
veteran receiving neck treatment in 1965 as she was going to 
the same doctor as the veteran.  

In a November 2004 addendum to the February 2004 report, the 
VA examiner indicated that the word "change" in his opinion 
was not correct and that the phrase should have been more 
likely than not to be related to his age.  He further stated 
that it was less likely than not that the veteran's cervical 
spine problems were related to his inservice injury.  He also 
noted that with regard to the ribs, the veteran indicated 
that he did not have a chest X-ray done at the Stayton 
Hospital or the Air Base Hospital.  The examiner noted that 
the veteran was back to work harvesting beans a few days 
after the accident and drove a cultivator and a truck.  The 
examiner stated that this was not really compatible with any 
more than a minimal rib injury without having had some 
complaints during this time which would have drawn medical 
attention.  The examiner opined that it was less likely than 
not that a rib problem was related to the veteran's accident 
while on active duty in the service.  

In a letter received in December 2004, the veteran's wife 
indicated that when she first met the veteran he told her 
about an accident that had happened in 1962. 

In March 2005, the veteran stated that he had just found an 
X-ray dated in August 1961 which showed a neck injury and 
other problems.  He indicated that he would not send the X-
ray for fear of it being lost.  

In a September 2005 letter, the veteran's private physician, 
R. Zirschky, M.D., indicated that as a courtesy to the 
veteran he had agreed to write a letter with regard to 
multiple complaints that the veteran had regarding injuries 
he believed were sustained in the military service.  

He stated that he understood that the veteran was involved in 
an automobile accident during his period of service and had 
X-rays performed.  He noted that he had seen the X-ray of the 
chest performed in August 1961.  He opined that it showed 
probable rib fractures, but that the quality made it 
difficult to detail these, or make any comment with regard to 
the spine injuries.  

Dr. Zirschky also noted that he had reviewed the neck X-rays 
from 1978 that showed secondary spondylosis or osteoarthritis 
of the cervical spine presumably due to earlier injuries.  He 
stated that there were multiple levels of facet hypertrophy 
and disc space narrowing and degeneration beyond what would 
be expected for that age.  He concluded that the changes 
demonstrated on the neck X-ray as well as the potential 
changes in the veteran's back could have been as a result of 
the motor vehicle accident that the veteran described.  

In October 2005, the veteran was afforded an additional VA 
examination.  The examiner noted that the claims folder was 
available for review.  The examiner observed that the veteran 
brought with him the August 1961 X-ray.  The examiner noted 
that the X-ray was a single chest X-ray and that he could not 
comment on disease or injury process to his cervical spine 
based on the view.  He stated that he had thoroughly reviewed 
the ribs and found that they looked good with no definitive 
fracture.  He noted that there was some irregularity of the 
right ninth rib near the origin from the thoracic spine but 
this was not a definitive fracture and there was some 
overlapping pulmonary markings.  He stated that this was not 
a common spot to have a rib fracture.  

The examiner further observed that the veteran brought with 
him cervical spine X-rays dated in April 1978.  He observed 
that the X-rays showed mild degenerative changes at the facet 
joints from C3-6.  

The examiner stated there were no definitive signs of a rib 
injury on X-ray from 1961.  He noted that the 1961 X-ray did 
not contribute any information towards the cervical spine.  
He further observed that the X-rays from 1978, although 
showing mild degenerative disc disease did not change the 
previous examiner's conclusions.  He stated that the new 
evidence did not contradict the previous conclusions that 
found it less likely than not that the veteran suffered neck 
and rib problems that were currently bothering him from his 
time in the service.  

Analysis-Neck Disability-

The undisputed evidence is that the veteran has a current 
disability of the neck.  X-rays and other studies have been 
interpreted as showing vertebral deformity in the cervical 
spine.  Thus, the first element of service connection, a 
current disability is satisfied.

While the service medical records do not document the auto 
accident and resulting neck injury in service; the veteran's 
testimony and the statements from his wife and other 
witnesses weigh the evidence in favor of a finding that the 
veteran had an injury in service.  Accordingly, the second 
element for service connection has been satisfied.

The remaining question is whether there is a link between the 
current neck disability and the claimed injury in service.  

Dr. Zirschky's opinion provides some competent evidence of 
such a link.  This opinion is, however, equivocal.  Generally 
statements from doctors which are inconclusive as to the 
origin of a disease cannot fulfill the nexus requirement to 
establish service connection.  Watai v. Brown, 9 Vet. App. 
441 (1996); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert v. 
Brown, the Court held that a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. West, 
11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. 
App. 30 (1993).   

Dr. Zirschky's opinion must also be weighed against the 
opinions of VA examiners who have considered the entire 
record, and consistently concluded that it was unlikely that 
a current neck disability was associated with service.  The 
VA opinions outweigh that of Dr. Zirschky not only in terms 
of numbers, but in terms of detail.  

Dr. Zirschky's opinion is also not consistent with the 
reported findings at the time of the 1978 automobile 
examinations.  While he interpreted a contemporaneous X-ray 
as showing greater changes than would be expected for the 
veteran's age, the 1978 records note no pre-accident 
disability.  

On the veteran's July 1962 service separation examination, 
normal findings were reported for the neck, face, and head 
and head; the spine; and upper extremities.  

The records of any treatment that the veteran may have 
received as a result of the automobile accident have not been 
found and are unavailable.  The Board notes that the veteran 
has argued that that the report of a June 1962 examination, 
which would have shown the extent of his injuries, does not 
appear in the present record.  However, the Board notes that 
at the time of the July 1962 service separation examination, 
the veteran signed a statement that there had been no change 
in his physical condition since June 1962.  As noted above, 
the July 1962 examination is completely negative for notation 
or finding of a neck or rib injury.  

The Board further notes the identical statements of the 
veteran's brothers indicating that the veteran was involved 
in a June 1962 accident and sustained broken ribs; the May 
1995 and March 2000 statements from E. F., who reported that 
the veteran had been in an automobile accident in June or 
July 1962 and that he had sustained injuries to various parts 
of his body; and the statements of the veteran's wife who 
indicated that she remembered the veteran having been 
involved in an automobile accident around the same time that 
she was and that he had told her that he had injured his neck 
and ribs in the accident.  While these individuals can report 
their observations, it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994). 

The veteran's brothers', his friend's, and his wife's lay 
opinions cannot be accepted are competent for purposes of 
establishing an inservice injury and observable symptoms but, 
are not competent to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992). See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  Likewise, the veteran is not 
competent to render a medical opinion relating any current 
residuals of a neck/whiplash injury or rib injury to his 
period of service.  

The Court has held that an opinion based solely upon 
information provided by the veteran, unenhanced by any 
additional medical comment by the examiner, does not 
constitute competent medical evidence.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  It does not appear that Dr. Zirchsky had access to 
the veteran's claims folder and his opinion is lacking in 
detail and thoroughness.  Moreover, Dr. Zirschky only 
indicated that the veteran's neck and rib problems could have 
been related to his motor vehicle accident.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection). 

The Board finds the opinions of the February 2004 and October 
2005 VA examiners to be most persuasive in this case as they 
were based upon a thorough medical examination and a review 
of the veteran's available service medical records and post-
service medical history and they are supported by detailed 
rationale.  The opinion of Dr. Zirschky appears to have been 
based primarily upon a history provided by the veteran and 
not an independent review of the veteran's available service 
medical records and/or post-service medical records. Thus, 
the Board concludes that the opinions of the February 2004 
and October 2005 VA examiners are entitled to more weight and 
credibility.

Accordingly, the Board concludes that the weight of the 
evidence is against a finding that a current whiplash/neck 
disability is related to military service.  Thus, entitlement 
to service connection for residuals of a neck injury/whiplash 
injury is not warranted.  38 U.S.C.A. § 5107(b).

Rib

As just noted, the evidence is in at least equipoise on the 
question of whether the veteran was involved in an auto 
accident during service.  Accordingly, the evidence satisfies 
the requirement for an injury in service.

The evidence is against a finding that there is a current 
disability.  While VA examiners in 1995 and 1997, as well as 
Dr. Zirschky in 2005 found evidence of previous rib 
fractures; they did not report any current disability from 
the fractures.  The Court has held that in order to 
demonstrate a current disability, for purposes of service 
connection, it must be present to the minimum compensable 
degree under the rating schedule.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Under the rating schedule a rib disability is not 
compensable unless there has been resection of two or more 
ribs, or there is a compensable disability involving the 
lungs.  38 C.F.R. § 4.73, Diagnostic Code 5297; 38 C.F.R. 
§ 4.97 (2005).

No examiner has reported resection of the ribs or an 
associated disability of the lungs.  The 1995 examiner 
doubted that there was any current disability from the rib 
fractures and Dr. Zirschky and the 1997 examiner did not 
report any current disability.  The VA examiners in 2004 and 
2005, conducted the most extensive review of the record, and 
reported no current rib disability.  

The veteran has testified to an occasional ache that he 
attributes to the rib fracture.  As a lay person, however, he 
is not competent to attribute his ache to an inservice rib 
fracture.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Moreover, pain without an underlying disability does not 
constitute a current disability.  Sanchez-Benitez v. West, 13 
Vet. App. 282,285-6 (1999).

For these reasons, the Board finds that the weight of the 
evidence is against the claim, and it is denied.


ORDER

Service connection for whiplash/neck disability is denied.

Service connection for a residual disability due to a rib 
injury is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


